


Exhibit  10.29


FIRST AMENDMENT TO TERM LOAN AGREEMENT AND CONSENT


THIS FIRST AMENDMENT TO TERM LOAN AGREEMENT AND CONSENT (this “Amendment”),
effective as of February 6, 2013, by and among Furniture Brands International,
Inc., a Delaware corporation (the “Company”), Broyhill Furniture Industries,
Inc., a North Carolina corporation (“Broyhill Furniture”), HDM Furniture
Industries, Inc., a Delaware corporation (“HDM Furniture”), Lane Furniture
Industries, Inc., a Mississippi corporation (“Lane Furniture”), Maitland-Smith
Furniture Industries, Inc., a Delaware corporation (“Maitland Furniture”),
Thomasville Furniture Industries, Inc., a Delaware corporation (“Thomasville
Furniture”; together with the Company, Broyhill Furniture, HDM Furniture, Lane
Furniture, Maitland Furniture and Thomasville Furniture are sometimes referred
to herein collectively as “Borrowers” and individually as a “Borrower”), the
other Credit Parties party hereto, Pathlight Capital LLC, a Delaware limited
liability company, as administrative agent and collateral agent for the Term
Lenders (in such capacities, “Agent”), and the other Term Lenders party hereto.
W I T N E S S E T H:
WHEREAS, Borrowers, the other Credit Parties signatory thereto, the lenders
party thereto from time to time (the “Term Lenders”), the other agents party
thereto and Agent are parties to that certain Term Loan Agreement, dated as of
September 25, 2012 (as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”); and
WHEREAS, Borrowers and the other Credit Parties have requested that the Term
Lenders amend certain terms, and provide certain consents, in each case, to the
Credit Agreement and the other Loan Documents; and
WHEREAS, Agent and the Term Lenders have agreed to the requested amendment and
consents on the terms and subject to the conditions set forth herein;
NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration paid by each party to the other, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree that all
capitalized terms not otherwise defined herein (including the recitals and
preamble hereof) shall have the respective meanings ascribed to such terms in
the Credit Agreement, after giving effect to this Amendment, and further agree
as follows:
1.    Amendments to the Credit Agreement.
(a)    Section 1.6(b) of the Credit Agreement, “Asset Dispositions; Events of
Loss”, is hereby amended and modified by deleting the final paragraph thereof in
its entirety and inserting the following in lieu thereof:
“then (A) the Borrower Representative shall promptly notify the Term Agent of
such Disposition or Event of Loss (including the amount of the estimated Net
Proceeds to be received by a Credit Party and/or such Subsidiary in respect
thereof) and (B) promptly upon receipt by a Credit Party and/or such Subsidiary
of any Net Proceeds of such Disposition or Event of Loss (including, for the
avoidance of doubt, the receipt




--------------------------------------------------------------------------------




by a Credit Party and/or such Subsidiary of any principal payment, including,
without limitation, any payments in the ordinary course or prepayments, made on
any of the promissory notes listed on Schedule 5.4 and any future promissory
notes executed after the Closing Date in favor of any Credit Party which
constitute Term Loan Priority Collateral, but excluding, in each case, (i) any
intercompany promissory note executed between Credit Parties and/or any
Subsidiary thereof, (ii) any promissory note that evidences the proceeds of (A)
any Non-Borrowing Base Real Estate or (B) any other Term Loan Priority
Collateral in which a Credit Party and/or a Subsidiary is not required to make a
mandatory prepayment pursuant to clauses (x), (y) or (z) below or (iii) any
promissory note that evidences the proceeds of any disposition that is
specifically excluded from the definition of “Disposition” (the “Notes”)), the
Borrowers shall deliver, or cause to be delivered, an amount equal to such Net
Proceeds to the Term Agent for distribution to the Term Lenders as a prepayment
of the Term Loan, which prepayment shall be applied in accordance with Section
1.8(c)(i) or Section 1.8(c)(ii), as the case may be; provided that,
notwithstanding anything to the contrary contained herein, (v) only $85,000
shall be required to be paid to the Term Agent for application to the Term Loan
in connection with the Initial Mexican Equipment Transfer, (w) if the Event of
Loss giving rise to such Net Proceeds could not reasonably be expected to have a
Material Adverse Effect and such Net Proceeds do not exceed $1,000,000 in the
aggregate, the Borrowers shall be permitted to replace, repair, restore or
rebuild such Term Loan Priority Collateral, provided further that, pending such
replacement, repair, restoration or rebuilding, unless otherwise agreed by the
Term Agent and the Required Lenders, such Net Proceeds shall be held in a Term
Loan Priority Account subject to a Control Agreement in favor of the Term Agent,
(x) no such prepayments shall be required with respect to Term Loan Priority
Collateral consisting of (1) the Non-Borrowing Base Real Estate or (2) any
interest payments made on the Notes (in each case, as long as such Disposition
is not in connection with a liquidation of substantially all of the Credit
Parties' assets and as long as no Event of Default exists under Section 6.1(a),
Section 6.1(f) or Section 6.1(g) hereof), (y) with respect to any Net Proceeds
from the Disposition of the Credit Parties' trade names and related Intellectual
Property, only the Net Proceeds which are specifically allocated to the value of
such trade names and related Intellectual Property shall be paid to the Term
Agent, and (z) the Net Proceeds with respect to Term Loan Priority Collateral
consisting of furniture, fixtures and equipment (other than the furniture,
fixtures and equipment which are included in the Initial Mexican Equipment
Transfer, which may not be reinvested) or capital stock may be reinvested,
within 270 days after the receipt of such Net Proceeds, in other assets to be
used in the operation of the Credit Parties' business, provided that the amounts
so reinvested shall not exceed $250,000 in any twelve month period or $1,000,000
in the aggregate from and after the Closing Date.”




--------------------------------------------------------------------------------




(b)    Section 10.1 of the Credit Agreement, “Defined Terms”, is hereby amended
and modified by deleting the definition of “Restricted Amount” in its entirety
and inserting the following in lieu thereof:
““Restricted Amount” means, at any time, an amount equal to the sum at such time
of (a) the aggregate amount of Investments made by Credit Parties after the
Closing Date in Subsidiaries that are not Credit Parties made pursuant to
Section 5.4(f), including, without limitation, the Initial Mexican Equipment
Transfer, (b) the outstanding principal amount of intercompany loans and
advances made by Credit Parties after the Closing Date to Subsidiaries which are
not Credit Parties pursuant to Section 5.4(g) and (c) the aggregate principal
amount of Indebtedness of Subsidiaries which are not Credit Parties which is
guaranteed by Credit Parties after the Closing Date pursuant to Section 5.4(h)
(in each case determined without regard to any write-downs or write-offs).”
(c)    Section 10.1 of the Credit Agreement, “Defined Terms”, is hereby amended
and modified by inserting the following new definitions in appropriate
alphabetical order:
““First Amendment” means that certain First Amendment to Term Loan Agreement and
Consent dated as of January 29, 2013 among the Borrowers, the Term Lenders party
thereto and the Agent.
“Initial Mexican Equipment Transfer” has the meaning given to such term in the
First Amendment.”
2.    Consent. Notwithstanding anything to the contrary contained in any of
Section 3.21, Section 5.2, Section 5.4 or Section 5.6 of the Credit Agreement,
any other provision of the Credit Agreement or any provision in any of the other
Loan Documents, Agent and the Term Lenders hereby consent and agree that (a) any
Credit Party shall be permitted to transfer the equipment listed on Schedule A
attached hereto from any United States location of any Credit Party to any
Mexican location of any Credit Party and/or Subsidiary of any Credit Party (the
“Initial Mexican Equipment Transfer”) so long as (i) the fair market value of
such equipment at the time of such transfer reduces the amount of the basket
available for the Restricted Amount as set forth in Sections 5.4(f), (g) and (h)
of the Credit Agreement for all purposes and (ii) Borrowers shall make
prepayment of the Term Loan as required pursuant to Section 1.6 of the Credit
Agreement within 2 Business Days after the date of such transfer, (b) any Credit
Party shall be permitted to transfer any equipment that is purchased solely for
the purpose of transferring such equipment to any Mexican location of any Credit
Party and/or Subsidiary of any Credit Party so long as (i) such equipment is
transferred within 30 days of such purchase and (ii) the purchase price of such
equipment shall reduce the amount of the basket available for the Restricted
Amount as set forth in Sections 5.4(f), (g) and (h) of the Credit Agreement for
all purposes, and (c) no Credit Party shall be required to take any further
action to perfect the security interest of Agent in any such transferred
equipment under clause (a) or (b).
3.    Acknowledgement and Waiver. In the event that any Event of Default is
deemed to have occurred and be continuing on the date hereof under the Credit
Agreement as a result of (a) the failure of the Credit Parties to have deposited
all proceeds from the Term Loan Priority Collateral in the Term Loan Priority




--------------------------------------------------------------------------------




Account, as and when received, or (b) the failure of the Credit Parties to have
paid the principal amounts received on account of the Notes in reduction of the
Term Loan, each Term Lender hereby acknowledges that by its signature below,
each such Event of Default is hereby waived by such Term Lender. This waiver is
a one-time accommodation to the Credit Parties and is not an amendment or waiver
of the terms of the Credit Agreement with respect to any other Defaults or
Events of Default which may now exist or hereafter arise or with respect to
transactions or events after the date hereof.
4.    No Other Consents or Amendments. Except as otherwise expressed herein, the
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any right, power or remedy of Agent and the Term Lenders under the
Credit Agreement or any of the other Loan Documents, nor constitute a waiver of
any provision of the Credit Agreement or any of the other Loan Documents. Except
for the amendment set forth above, the text of the Credit Agreement and all
other Loan Documents shall remain unchanged and in full force and effect and
each Credit Party hereby ratifies and confirms its obligations thereunder. This
Amendment shall not constitute a modification of the Credit Agreement or any
other Loan Document or a course of dealing between Borrowers and the other
Credit Parties, on the one hand, and the Term Lenders, on the other hand, at
variance with the Credit Agreement or any other Loan Document such as to require
further notice by the Term Lenders to Borrowers or such Credit Parties to
require strict compliance with the terms of the Credit Agreement and the other
Loan Documents in the future, except as expressly set forth herein. Each
Borrower and each other Credit Party acknowledges and expressly agrees that the
Term Lenders reserve the right to, and do in fact, require strict compliance
with all terms and provisions of the Credit Agreement and the other Loan
Documents. Neither any Borrower nor any other Credit Party has knowledge of any
challenge to the Term Lenders' claims arising under the Loan Documents or the
effectiveness of the Loan Documents.
5.    Conditions Precedent to Effectiveness. This Amendment shall be effective
as of the date first written above upon satisfaction of the following:
(a)    Agent's receipt of a counterpart hereof duly executed by Borrowers,
Credit Parties and each Term Lender;
(b)    all necessary resolutions, consents and approvals to this Amendment shall
have been obtained by the Credit Parties and delivered to Agent (if any);
(c)    after giving effect to this Amendment, no Default or Event of Default
shall exist; and
(d)    the representations and warranties of Borrowers and other Credit Parties
contained in this Amendment shall be true and accurate in all respects (or, with
respect to any representation or warranty that is not otherwise qualified as to
materiality, in all material respects).
6.    Representations and Warranties of Borrowers and Other Credit Parties. The
Credit Parties executing this Amendment, jointly and severally, make the
following representations and warranties to Agent and each Term Lender with
respect to all Credit Parties, each and all of which shall survive the execution
and delivery of this Amendment:




--------------------------------------------------------------------------------




(a)    this Amendment has been executed and delivered by duly authorized
representatives of each Credit Party, and the Credit Agreement, as modified and
amended by this Amendment, constitutes a legal, valid and binding obligation of
each Credit Party, and is enforceable against each Credit Party in accordance
with its terms;
(b)    after giving effect to this Amendment, no Default or Event of Default has
occurred or is continuing; and
(c)    all of the representations and warranties of each Credit Party contained
in the Credit Agreement continue to be true and correct in all material respects
as of the date hereof as though made on and as of such date, except to the
extent that such representation or warranty expressly relates to an earlier date
or except for changes therein expressly permitted or expressly contemplated by
the Credit Agreement, as amended hereby.
7.    Effect on the Credit Agreement and other Loan Documents. Except as
specifically provided herein, the Credit Agreement and the other Loan Documents
shall remain in full force and effect, and are hereby ratified, reaffirmed and
confirmed. This Amendment shall be deemed to be a Loan Document for all
purposes.
8.    Costs and Expenses. Each Borrower, jointly and severally, agrees to pay on
demand all fees, costs and expenses incurred in connection with the preparation,
execution, delivery, administration, modification and amendment of this
Amendment and the other instruments and documents to be delivered hereunder,
including, without limitation, the reasonable fees, costs and expenses of
counsel for Agent with respect thereto and with respect to advising Agent as to
its rights and responsibilities hereunder and thereunder.
9.    Counterparts. This Amendment may be executed in any number of separate
counterparts and by the different parties hereto on separate counterparts, each
of which shall be deemed an original and all of which, taken together, shall be
deemed to constitute one and the same instrument. In proving this Amendment in
any judicial proceedings, it shall not be necessary to produce or account for
more than one such counterpart signed by the party against whom such enforcement
is sought. Any signatures delivered by a party by facsimile or other electronic
transmission shall be deemed an original signature hereto.
10.    Governing Law. The laws of the State of New York shall govern all matters
arising out of, in connection with or relating to this Amendment, including,
without limitation, its validity, interpretation, construction, performance and
enforcement (including, without limitation, any claims sounding in contract or
tort law arising out of the subject matter hereof and any determinations with
respect to post-judgment interest).
[The remainder of the page is intentionally blank.]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment or caused it
to be executed under seal by their duly authorized officers, as of the day and
year first written above.
BORROWERS:
FURNITURE BRANDS INTERNATIONAL, INC.


By:                        
Name:
Title:
BROYHILL FURNITURE INDUSTRIES, INC.


By:                        
Name:
Title:
HDM FURNITURE INDUSTRIES, INC.


By:                        
Name:
Title:
LANE FURNITURE INDUSTRIES, INC.


By:                        
Name:
Title:




--------------------------------------------------------------------------------




MAITLAND-SMITH FURNITURE INDUSTRIES, INC.
By:                        
Name:
Title:
THOMASVILLE FURNITURE INDUSTRIES, INC.
By:                        
Name:
Title:




--------------------------------------------------------------------------------




AGENT AND TERM LENDERS:
PATHLIGHT CAPITAL, LLC, as Agent and a Term Lender
By:                         
Name:
Title:




--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Term Lender
By:                         
Name:








--------------------------------------------------------------------------------




The following Persons are signatories to this Agreement in their capacity as
Credit Parties and not as Borrowers.
CREDIT PARTIES:
ACTION TRANSPORT, INC.


By:                        
Name:
Title:
BROYHILL HOME FURNISHINGS, INC.


By:                        
Name:
Title:
BROYHILL RETAIL, INC.


By:                        
Name:
Title:
FURNITURE BRANDS RESOURCE COMPANY, INC.


By:                        
Name:
Title:




--------------------------------------------------------------------------------




FURNITURE BRANDS HOLDINGS, INC.


By:                        
Name:
Title:
FURNITURE BRANDS OPERATIONS, INC.


By:                        
Name:
Title:
HDM RETAIL, INC.


By:                        
Name:
Title:
LANE HOME FURNISHINGS RETAIL, INC.


By:                        
Name:
Title:
FURNITURE BRANDS HOLDINGS, INC.


By:                        
Name:
Title:




--------------------------------------------------------------------------------




THOMASVILLE HOME FURNISHINGS, INC.


By:                        
Name:
Title:
THOMASVILLE RETAIL, INC.


By:                        
Name:
Title:






1527493.1




